Motion by landlord-respondent, pursuant to CPLR 5701 (subd. [c]) for leave to appeal to this court from an intermediate order in an article 78 proceeding which set aside a determination of the City Rent and Rehabilitation Administrator and remanded the same to the Administrator for reconsideration. Such order is not appealable as of right. Under CPLR 5701 (subd. [e]), a motion for leave to appeal to this court must be made to an individual Justice of this court. Accordingly, this motion was referred to the Hon. Francis L. Valente, an Associate Justice of this court. The motion for leave to appeal is denied by Mr. Justice Valente.